Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 1 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 2 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 3 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 4 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 5 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 6 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 7 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 8 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 9 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 10 of 11
Case 18-70403-pwb   Doc 1    Filed 12/04/18 Entered 12/04/18 09:35:12   Desc
                            Petition Page 11 of 11
